t c memo united_states tax_court emil p tolotti jr petitioner v commissioner of internal revenue respondent docket no 3011-o1l filed date emil p tolotti jr pro_se sheara l gelman for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule a respondent contends that there is no dispute as to any material fact with respect to this tt all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code as amended - - collection review matter and that respondent’s determination that the filing of the notice_of_federal_tax_lien for liabilities owing for the taxable_year is appropriate should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment as supplemented background on date petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year petitioner entered zero on virtually every line of the form and claimed a refund in the amount of dollar_figure petitioner attached a declaration to the form in which he stated that he is a union state nevada citizen by birth who lives outside any federal enclave not a citizen or resident_of_the_united_states as defined in the internal_revenue_code and that as a non- taxpayer he is not liable for federal_income_tax in the declaration petitioner also stated that no irc section establishes ‘liability’ for an ‘income’ tax applicable to me or my activities and that no irc section requires me to pay an ‘income’ tax on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for an addition_to_tax under sec_6654 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiency in income_tax was based on respondent’s determination that petitioner failed to report a taxable pension distribution in the amount of dollar_figure received from the u s office of personnel management and taxable dividends in q4e- the amount of dollar_figure received from several payors on date john b kotmair jr mr kotmair of westminster maryland wrote a letter to respondent on behalf of petitioner in the letter mr kotmair stated that petitioner had received the foregoing notice_of_deficiency and that such notice was invalid because it was not signed under penalties of perjury and because it did not explain petitioner’s appeal rights in date petitioner executed a document entitled privacy_act release form and power_of_attorney by which petitioner granted mr kotmair the authority to represent inguire of and procure from the internal_revenue_service any and all of the records pertaining to income taxes regarding the following years through and including the record indicates that mr kotmair wrote two additional letters to respondent on petitioner’s behalf petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency on date respondent filed with the washoe county recorder in reno nevada a form y notice of federal tax the above-described power_of_attorney identified john b kotmair jr as a fiduciary for save-a-patriot fellowship and stated that petitioner was a member of the group save-a-patriot fellowship has been identified as an organization that is opposed to the federal_income_tax see 962_fsupp_695 d md - lien the notice_of_federal_tax_lien states that petitioner has an outstanding federal_income_tax liability of dollar_figure for the taxable_year the signature block on the notice_of_federal_tax_lien contains a facsimile signature on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner filed with respondent a request for a collection_due_process_hearing that included allegations challenging the existence and amount of petitioner’s tax_liability for on the ground that petitioner was not informed of the statutory provisions imposing liability on him petitioner also argued that the notice_of_federal_tax_lien filing was invalid because it did not include an original signature on date appeals officer donna fisher conducted an appeals_office hearing in this matter that petitioner attended prior to the hearing appeals officer fisher reviewed an individual_master_file transcript dated date anda computer transcript known as txmoda dated date regarding petitioner’s account for the taxable_year the transcripts indicated that respondent made assessments against petitioner on date for the tax addition_to_tax and accuracy-related_penalty set forth in the notice_of_deficiency dated date and for statutory interest in addition the transcripts indicated that on october and date -- - respondent issued to petitioner a notice_and_demand for payment of the assessed amounts during the appeals_office hearing petitioner requested that the appeals officer identify the statutory provisions establishing petitioner’s liability for federal_income_tax petitioner was informed that although he would be permitted to raise any valid challenge he might have to the specific amounts of income that were reported to respondent by third-party payors he would not be permitted to raise constitutional challenges to his underlying tax_liability for the appeals officer terminated the hearing after petitioner declined to discuss alternatives to collection on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent’s determination that the filing of the notice_of_federal_tax_lien for liabilities owing for the taxable_year is appropriate should be sustained on date petitioner filed with the court an imperfect petition for lien or levy action seeking review of respondent’s notice_of_determination on date petitioner filed an amended petition including the following allegations the notice_of_federal_tax_lien was not at the time that the petition was filed petitioner resided in reno nevada certified as regquired by the uniform federal_tax_lien registration act as adopted by the state of nevada the appeals officer conducted a sham hearing petitioner was denied a fair hearing by an impartial appeals officer the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes a making petitioner liable for federal_income_tax b authorizing respondent’s agents to enforce the internal_revenue_code and c permitting respondent to file a notice_of_federal_tax_lien respondent falsely claimed that petitioner earned foreign_source_income during and respondent failed to identify the specific source of such income and petitioner was denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of his underlying tax_liability after filing an answer to the amended petition respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received a notice_of_deficiency for petitioner is barred under sec_6330 b from challenging the existence or amount of his tax_liability in this proceeding --- - respondent further asserts that the appeals officer’s review of the individual_master_file transcript dated date and the txmoda computer transcript dated date satisfied the verification requirement imposed under sec_6330 petitioner filed an objection to respondent’s motion this matter was called for hearing at the court's motions sessions held in washington d c on date and date counsel for respondent appeared at the hearings and presented argument in support of respondent's motion respondent filed a supplement to motion for summary_judgment attaching thereto a copy of form_4340 certificate of assessments payments and other specified matters with respect to petitioner’s tax_year a declaration by appeals officer fisher a copy of the txmoda computer transcript for petitioner’s tax_year and a transcript of the appeals_office hearing respondent also filed a second supplement to motion for summary_judgment attaching thereto a certified copy of the notice_of_federal_tax_lien filed with the washoe county recorder in reno nevada although no appearance was made by or on behalf of petitioner at either of the hearings petitioner did file with the court a written_statement pursuant to rule c and a response to respondent’s motion as supplemented discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a lien under sec_6323 such notice must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible -- - alternative means of collection sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court petitioner contends that respondent’s motion for summary_judgment as supplemented should be denied on the ground that material issues of fact remain in dispute with regard to the statutory basis for his tax_liability and the integrity of the appeals_office hearing as our summary of the amended petition reveals petitioner’s primary position is that the assessment made against him is invalid because respondent failed to demonstrate that he is liable for federal income taxes petitioner’s argument is untenable for two reasons first there is no dispute in this case that petitioner received the notice_of_deficiency dated date and disregarded the opportunity to file a petition for redetermination with this court under the circumstances sec_6330 b bars petitioner from challenging the existence or the amount of his underlying tax_liability for in this collection review proceeding in addition to the bar imposed by sec_6330 b petitioner’s arguments that he is not liable for federal_income_tax and that he did not receive amounts taxable as income during are frivolous and groundless goza v commissioner supra petitioner asserts that respondent failed to identify the statutory provisions making petitioner liable for federal_income_tax authorizing respondent’s agents to enforce the internal_revenue_code and permitting respondent to file a notice_of_federal_tax_lien petitioner also maintains that respondent erroneously determined that petitioner earned foreign_source_income during and respondent failed to identify the specific source of such income as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner next asserts that respondent cannot proceed with collection on the ground that the notice_of_federal_tax_lien filed with the washoe county recorder in reno nevada was not certified as required under nev rev stat ann sec_108 michie we note that the notice_of_federal_tax_lien in nev rev stat ann sec_108 michie provides in pertinent part continued guestion was filed on form y and bears a facsimile signature petitioner’s reliance on nevada state law in this matter is misplaced it is well settled that the form and content of a notice_of_federal_tax_lien is controlled by federal_law 368_us_291 in this regard sec_6323 provides form --the form and content of the notice referred to in subsection a shall be prescribed by the secretary such notice shall be valid notwithstanding any other provision of law regarding the form or content of a notice of lien consistent with sec_6323 sec_301 - d proced admin regs provides d form--- in general the notice referred to in sec_301 a - shall be filed on form_668 notice_of_federal_tax_lien under internal revenue laws such notice is valid notwithstanding any other provision of law regarding the form or content of a notice of lien for example omission from the notice of lien of a description of the property subject_to the lien does not affect the validity thereof even though state law may reguire that the notice contain a description of the property subject_to the lien based upon the plain language of sec_6323 and the underlying regulation quoted above we hold that the notice of continued certification of notices of liens certificates or other notices affecting federal liens by the secretary_of_the_treasury of the united_states or_his_delegate entitles them to be filed and no other attestation certification or acknowledgment is necessary federal_tax_lien in question is valid notwithstanding any additional provision that may exist under nevada state law we also reject petitioner’s assertions that the appeals officer was not impartial and or conducted a sham hearing such assertions are belied by the record see sec_6330 petitioner next contends that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we reject petitioner’s contention inasmuch as the record establishes that the appeals officer obtained and reviewed transcripts of account with regard to petitioner’s taxable_year the record also includes a form_4340 that substantiates the information contained in the transcripts of account see 115_tc_35 form is presumptive evidence that an assessment was made against the taxpayer federal tax assessments are formally recorded on a summary record of assessment sec_6203 the summary must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein kuglin v commissioner tcmemo_2002_51 in this regard we note that the transcripts of account on which the appeals officer relied in this case contained all the information prescribed in sec_301_6203-1 proced admin regs id moreover the form_4340 substantiates the information contained in the transcripts of account petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account or the form_4340 id mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date finally we mention sec_6673 which authorizes the tax_court to reguire a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer -- - primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty on petitioner pursuant to sec_6673 in the present case we admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future and advance arguments similar to those that we have identified as frivolous to reflect the foregoing an order granting respondent’s motion for summary_judgment as supplemented and decision will be entered
